DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3,6-9 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to the claim 1 recites a limitation  “….while the high voltage is not varied…” in line is not clear and indefinite.  It is not clear to examiner what physical limitation or functional language of a component applicant is seeking protection.  Hence, claims 1-3 are rejected under indefiniteness. However, to further the prosecution examiner is interpreting it as the high voltage is constant and only current between the electrodes may be varied by varying the fluid mass or adjusting the ancillary electrode distance or electrical potentials. 

Also,  Claims 6-9, and 12 are rejected for the same limitation in their claims.  Appropriate correction is required to make this limitation more clear and definite.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1  line 3 recites the broad recitation greater than 1 kilo Volt, and the claim line 5  also recites  lesser than 1 kilovolt which is the narrower statement of the range/limitation. . The claims 1-3 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Hence, claims 1-3 are rejected under indefiniteness. 

Claim 6 is also rejected for the same obvious reason under indefiniteness.

Claim 3  recites the limitation “ ancillary electrodes which operate at the low voltage”  in line 7 of the claim.  It is not clear to the examiner what physical limitation or quantity applicant is seeking protection.  Hence it is rejected under indefiniteness. Examiner suggest to the applicant to make the claim limitation more clearer to interpret for prosecution purposes.  Examiner gives a broadest reasonable interpretation for the term low voltage for the sake of prosecution.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 , 7-12  are rejected under 35 U.S.C. 103 as being unpatentable over  US US2004/0004440 A1 by Krichtafovitch  et al  (Krichtafovitch ) in view of  US2009/0155090 A1 by Schlitz. 

Referring to the claim 1 Krichtafovitch Fig 1A to 4B teaches;  An apparatus (Fig 3 item 300 Electrostatic Fluid accelerators [EFA]) comprising one or more current-controlled electrodes  (item 301, 302 pair of electrodes  paragraph [0031]) exposed to a fluid (See abstract and claim 1)  and configured to generate ions in the fluid within an electric field (See paragraph [0031]) of a high voltage greater than one kilovolt (Krichtafovitch is silent on this); and 

    PNG
    media_image1.png
    331
    520
    media_image1.png
    Greyscale

one or more current-controlling elements arranged in series circuit with the one or more current-controlled electrodes (See Fig 3 item 300 and paragraph [0031]) and which operate at a low voltage lesser than one kilovolt   (Krichtafovitch is silent on this); 
wherein an amount of ions generated in the fluid is based on an amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements while the high voltage is not varied ( The current between the ionizing electrodes can be controlled by varying the fluid without varying the  electrode  voltages or  by keeping the voltage constant. This limitation is within the scope of the art and known to an ordinary skill in the art see paragraph [0028] where Krichtafovitch states the voltage is held constant); 


    PNG
    media_image2.png
    312
    500
    media_image2.png
    Greyscale

wherein the amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements is controlled by a variable electrical signal provided as an input to the one or more current- controlling elements; wherein the variable electrical signal is provided at the low voltage and comprises one or more of an external variable electrical signal, an external modulating electrical signal and an external alternating current (AC) electrical signal.  (See Fig 3, 4A, B, and paragraphs [0031] to [0033] where Krichtafovitch teaches how to modulate the external electric signa and external AC electrical signal). 
However, Krichtafovitch  is silent on the current controlled electrodes are configured to generate ions in the fluid within an electric field   of a high voltage greater than one kilovolt high voltage  and also operate with a variable electrical signal at a low voltage lesser than one kilovolt
However,   Schlitz teaches auxiliary electrodes for enhanced electrostatic discharge  where he teaches using  more than 1 kV for ion generation and operating at 500 V for enhancing the electrostatic discharge (See abstract and  Fig 1A and paragraph [0024]  and Fig  2, 3 paragraph [0029] and [0030]).

    PNG
    media_image3.png
    353
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    322
    465
    media_image4.png
    Greyscale

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the ancillary electrode enhancement of electrostatic charges in to the  Krichtafovitch ‘s system (Fig 3)  and enhance the electrostatic charge of the current controlling electrodes in order to confine the ion production in a region that lies between primary/auxiliary electrodes and collector electrode.   (see Schlitz  paragraph [0031]).
Referring to claim 2  Krichtafovitch reference as modified by Schlitz teaches the apparatus of claim 1,  Krichtafovitch teaches further comprising one or more ancillary electrodes which are configured to receive ions in the fluid within an the electric field, and which are disposed opposite to or overlapping with the one or more current-controlled electrodes, and separated from the one or more current-controlled electrodes by an interstitial gap of fluid (See Krichtafovitch Fig 3, FA; paragraphs [0029]- [0033] and claim 1).

Referring to claim 3  Krichtafovitch reference as modified by Schlitz teaches the apparatus of claim 1, Schlitz teaches further Fig 2, 3 comprising: one or more ancillary electrodes which are configured to receive ions in the fluid within the electric field, and which are disposed opposite to or overlapping with the one or more current- controlled electrodes, and separated from the one or more current-controlled electrodes by an interstitial gap of fluid  (See Schlitz; Fig 2 and paragraphs [0024]); one or more additional current-controlling elements arranged in series circuit with the one or more ancillary electrodes and which operate at the low voltage (paragraph [0029], [0030]); wherein each of the one or more ancillary electrodes operate as a current-controlled element, wherein the one or more ancillary electrodes receive an amount of ions in the fluid based additional current- wherein the amount of current permitted in the one or more ancillary electrodes by the one or more additional current-controlling elements is controlled by the variable electrical signal provided as an input to the one or more additional current-controlling elements  (Krichtafovitch paragraphs [0031] and [0032] where Krichtafovitch teaches ancillary electrodes controlling for enhancement of the electrostatic charge). 

Referring to claim 7  Krichtafovitch reference Fig 1A to 4A teaches a method comprising: generating ions in a fluid within an electric field of via one or more current-controlled electrodes exposed to the fluid  (item 301, 302 pair of electrodes  paragraph [0031]) exposed to a fluid (See abstract and claim 1)
controlling an amount of current permitted in the current-controlled electrodes via one or more current-controlling elements arranged in series circuit with the one or more current- controlled electrodes(See Fig 3 item 300 and paragraph [0031]);
 wherein an amount of ions generated in the fluid is based on an amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements while the high voltage is not varied (( The current between the ionizing electrodes can be controlled by varying the fluid without varying the  electrode  voltages or  by keeping the voltage constant. This limitation is within the scope of the art and known to an ordinary skill in the art see paragraph [0028] where Krichtafovitch states the voltage is held constant); 
wherein the amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements is controlled by a variable electrical signal provided as an input to the one or more current- controlling elements; wherein the variable electrical signal is provided at a low voltage lesser than one kilovolt and comprises one or more of an external variable electrical signal, an external modulating electrical signal and an external alternating current (AC) electrical signal.  (See Fig 3, 4A, B, and paragraphs [0031] to [0033] where Krichtafovitch teaches how to modulate the external electric signa and external AC electrical signal). 
However,   Schlitz teaches auxiliary electrodes for enhanced electrostatic discharge  where he teaches using  more than 1 kV for ion generation  (See abstract and  Fig 1A and paragraph [0024]  and Fig  2, 3 paragraph [0029] and [0030]).
Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the ancillary electrode enhancement of electrostatic charges in to the  Krichtafovitch ‘s system (Fig 3)  and enhance the electrostatic charge of the current controlling electrodes in order to confine the ion production in a region that lies between primary/auxiliary electrodes and collector electrode.   (see Schlitz  paragraph [0031]).
Referring to claim 8  Krichtafovitch reference as modified by Schlitz teaches the method of claim 7, Schlitz teaches it further comprising receiving the ions generated in the fluid within and the electric field via one or more ancillary electrodes disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid  (See  Schlitz; paragraphs [0029]- [0033] and claim 1).


Referring to claim 9  Krichtafovitch reference as modified by Schlitz teaches the method of claim 7, Schlitz teaches it further comprising receiving the ions generated in the fluid within the electric field via one or more ancillary electrodes disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid; (See  Schlitz; paragraphs [0029]- [0033] and claim 1).
 controlling an amount of current permitted in the ancillary electrodes via one or more additional current-controlling elements arranged in series circuit with the one or more ancillary electrodes(See Fig 3 item 300 and paragraph [0031]); 
wherein each of the one or more ancillary electrodes operate as a current-controlled element, wherein an amount of ions received in the fluid within an electric field is based on the amount of current permitted in the one or more ancillary electrodes by the one or more additional  current-controlling elements while the high voltage is not varied (Schlitz Fig 4A, B and paragraphs [0031] and [0032] and claim 1)
Schlitz further teaches wherein the amount of current permitted in the one or more ancillary electrodes by the one or more additional current-controlling elements is controlled by the variable electrical signal provided as an input to the one or more additional current-controlling elements.  (See Fig 4A,B and paragraphs [0031] –[0032] and claim 1).  


Referring to the claim 10 Krichtafovitch Fg 1A to 4B teaches  a method comprising: receiving ions in a fluid via one or more current-controlled electrodes exposed to the fluid; and controlling an amount of current permitted in the current-controlled electrodes via one or more current-controlling elements arranged in series circuit with the one or more current- controlled electrodes(See Fig 3 item 300 and paragraph [0031])  ; 
wherein an amount of ions received in the fluid is based on an amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements  (See Fig 3, 4A, B, and paragraphs [0031] to [0033] where Krichtafovitch teaches how to modulate the external electric signa and external AC electrical signal). 
wherein the amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements is controlled by a variable electrical signal provided as an input to the one or more current- controlling elements;  (See Fig 3, 4A, B, and paragraphs [0031] to [0033] where Krichtafovitch teaches how to modulate the external electric signa and external AC electrical signal). 
But Krichtafovitch is silent on wherein the variable electrical signal is provided at a low voltage lesser than one kilovolt and comprises one or more of an external variable electrical signal, an external modulating electrical signal and an external alternating current (AC) electrical signal.  
However, Schlitz teaches wherein the variable electrical signal is provided at a low voltage lesser than one kilovolt and comprises one or more of an external variable electrical signal, an external modulating electrical signal and an external alternating current (AC) electrical signal.  (See abstract and  Fig 1A and paragraph [0024]  and Fig  2, 3 paragraph [0029] and [0030]).

    PNG
    media_image3.png
    353
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    322
    465
    media_image4.png
    Greyscale

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the ancillary electrode enhancement of electrostatic charges in to the  Krichtafovitch ‘s system (Fig 3)  and enhance the electrostatic charge of the current controlling electrodes in order to confine the ion production in a region that lies between primary/auxiliary electrodes and collector electrode.   (see Schlitz  paragraph [0031]).

Referring to claim 11  Krichtafovitch reference as modified by Schlitz teaches the method of claim 10,  Krichtafovitch teaches it further comprising generating ions in the fluid within an electric field via one or more ancillary electrodes disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid.  (See Krichtafovitch paragraphs [0029]- [0033] and claim 1)

Referring to claim 12  Krichtafovitch reference as modified by Schlitz teaches the method of claim 10, Schlitz teaches that it further comprising generating ions in the fluid within an electric field of a high voltage greater than one kilovolt via one or more ancillary electrodes disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid (See Fig 1-2 and paragraphs [0024] and [0029]);
controlling an amount of current permitted in the one or more ancillary electrodes via one or more additional current- controlling elements arranged in series circuit with the one or more ancillary electrodes(See Fig 3 item 300 and paragraph [0031]); wherein each of the one or more ancillary electrodes operate as a current-controlled element wherein an amount of ions generated in the fluids based on an amount of current permitted to in the one or more ancillary electrodes by the one or more additional current-controlling elements while the high voltage is not varied ( The current between the ionizing electrodes can be controlled by varying the fluid without varying the  electrode  voltages or  by keeping the voltage constant. This limitation is within the scope of the art and known to an ordinary skill in the art see paragraph [0028] where Krichtafovitch states the voltage is held constant); 
However, Schlitz further teaches wherein the amount of current permitted in the one or more ancillary electrodes by the one or more additional current-controlling elements is controlled by the variable electrical signal provided as an input to the one or more additional current-controlling elements (See Fig 4A, B and paragraph [0031] [0032]).   

Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Schlitz reference.

Referring to the claim 4,   Schlitz Fig 2-4A  teaches  An apparatus (Fig 3   paragraph [0030]) comprising: one or more current-controlled electrodes exposed to a fluid and configured to receive ions in the fluid ; and one or more current-controlling elements arranged in series circuit with the one or more current-controlled electrodes and which operate at a low voltage lesser than one kilovolt  (See Fig 2  paragraph [0029] Fig 3  paragraph [0030]) ;  

    PNG
    media_image3.png
    353
    478
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    322
    465
    media_image4.png
    Greyscale

 In another embodiment Schlitz Fig 4A B  teaches wherein an amount of ions received in the fluid is based on the an amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements; wherein the amount of current permitted in the one or more current-controlled electrodes by the one or more current-controlling elements is controlled by a variable electrical signal provided as an input to the one or more current-controlling elements; wherein the variable electrical signal is provided at the low voltage and comprises one or more of an external variable electrical signal, an external modulating electrical signal and an external alternating current (AC) electrical signal   (See paragraphs [0031] and {0032] and claim 1). 

    PNG
    media_image5.png
    241
    439
    media_image5.png
    Greyscale

Hence it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate the ancillary electrode enhancement of electrostatic charges teachings of  Schlitz   in to a single embodiment of Fig 4B with  primary and auxiliary electrodes enhance the electrostatic charge of the current controlling electrodes in order to confine the ion production in a region that lies between primary/auxiliary electrodes and collector electrode.   (see Schlitz  paragraph [0031] and claim 1).

Referring to claim 5   Modified Schlitz reference teaches the apparatus of claim 4, further comprising one or more ancillary electrodes which are configured to generate ions in the fluid within an electric field, and which are disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid.   (See Fig 4b and paragraph [0032] and claim 1)

Referring to claim 6  modified reference Schlitz teaches the e apparatus of claim 4, further comprising: 
one or more ancillary electrodes which are configured to generate ions in the fluid within an electric field of a high voltage greater than one kilovolt, and which are disposed opposite to or overlapping with the one or more current-controlled electrodes and separated from the one or more current-controlled electrodes by an interstitial gap of fluid (See Fig 1-2 and paragraphs [0024]) ; and one or more additional current-controlling elements arranged in series circuit with the one or more ancillary electrodes and which operate at the low voltage (See paragraph [0029] [0030]) ; wherein each of the one or more ancillary electrodes operate as a current-controlled element;  wherein the one or more ancillary electrodes generate an amount of ions in the fluid based additional wherein the amount of current permitted in the one or more ancillary electrodes by the one or more additional current-controlling elements is controlled by the variable electrical signal provided as an input to the one or more additional current-controlling elements (See Fig 4A,B and paragraphs [0031] –[0032] and claim 1).  

Conclusion

Claims 1-12 are rejected over prior art.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 

Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/7/2022